Case 2:19-cv-00193-KS-MTP Document 25-1 Filed 02/03/20 Page 1 of 1 PE eRe
. FLAT RATE ,
2ESS FIRMLY TO SEAL _ PRESS FIRMLY TO SEAL POSTAGE REQUIRED

 

 

UNITED STATES -
Bed POSTAL SERVICE. t= =

ComPlsPrice

J UF ieee =
>RIORITY’ oe chert MAIL 2-DAY™

cna |
MAI L ie, [ RECEIVED | | tas Vegas NV 85107 |
|

 

 

 

 

 

 

 

| Fe@00 ma | | C002 |
| | sHP U.S.D.C.
|

 

 

 

| ae st _ Srouraeream ' 701 N Main Street
‘Date of delivery specified* ae een Hattiesburg MS 39401-3446

tUSPS TRACKING™ included to many major i |
international destinations.

t Limited international insurance.

« Pick up available.* | ema

« Order supplies online.*
« When used internationally, a customs To schedule free ee USPS TRACKING #

declaration label may be required. Package Pickup,
scan the QR code.
* Domestic only ,
a »,J ri A

LOTTI sen 405 516 90008608554

Ps00001000014 OD: 12 1/2 x9 1/2 USPS.COM/PICKUP | oie Page = _ |

 

 

 

 

 
